UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6103


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLAUDE WENDELL BELLAMY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:99-cr-00049-F-1)


Submitted:   April 18, 2013                 Decided:   April 23, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claude Wendell Bellamy, Appellant Pro Se.    Jennifer P. May-
Parker,   Assistant  United States Attorney,   Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Claude    Wendell    Bellamy      appeals   the   district    court’s

order    denying   his    motions   for     relief   from     judgment    and   for

recusal.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.       United States v. Bellamy, No. 7:99-cr-00049-F-1

(E.D.N.C. Dec. 7, 2012).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      this   court   and   argument      would   not   aid   the

decisional process.



                                                                          AFFIRMED




                                        2